GERSTEN, Judge.
Appellant, Baron Dorsey, appeals the denial of his rule 3.850 motion seeking post conviction relief. Based upon the trial court’s well reasoned order, and the attached portions of the record which clearly refute the defendant’s claims, we have no reservations in affirming the order on appeal.
We are well aware of the burdensome calendars and incredible caseload that our criminal courts face on a daily basis. However, all too often this court receives boilerplate orders of denial containing no supporting documentation, which obviously necessitates reversal. This practice is a waste of judicial resources at both the appellate and trial court levels. We commend the trial court for intelligent and thoughtful conservation of a court’s most valuable resource ... time.
Affirmed.